EXHIBIT 10.5(n)

SECTIONS OF DIRECTOR POLICY
PERTAINING TO COMPENSATION AND RETIREMENT


This exhibit sets forth excerpts from the Director Policy of First Horizon
National Corporation of all sections in that Policy pertaining to compensation
and retirement of directors. Other sections of the Policy have been omitted.

--------------------------------------------------------------------------------



I.      STATEMENT OF POLICY

Compensation



                  Daily Audit      Daily Attendance              Daily Board   
  Committee      Fee—All Other        Annual Retainer      Attendance Fee     
Attendance Fee      Committees    FHNC and    $   45,000    $   2,000    $  
2,000    $   1,500  FTB (jointly)                            Chairman,         
        $5,000 (inclusive        Audit                  of attendance fees)     
  Committee                            Chairman,                        $4,000
(inclusive  Compensation                        of attendance fees)  Committee 
                          Chairman,                        $4,000 (inclusive 
Nominating                        of attendance fees)  and Corporate           
              Governance                          Committee                     
      Chairman,                        $4,000 (inclusive  Trust                 
      of attendance fees)  Committee                         


          Unless payment is deferred under a duly adopted Company plan or
agreement, the annual retainer will be paid quarterly in advance, and the
attendance fees will be paid following the meeting. Directors are permitted to
elect to defer into an interest-accruing account or the First Horizon National
Corporation Non-Qualified Deferred Compensation Plan or any other duly adopted
deferral plan, now existing or hereafter approved.

EX-1


--------------------------------------------------------------------------------




          In addition to retainer and attendance fees, non-employee directors
will receive an annual award of restricted stock units (“RSUs”) under the
Company’s 2003 Equity Compensation Plan, or any duly adopted successor plan.
Director RSUs: generally will be granted annually in April on the first trading
day which begins after the first trading-day session that follows the release of
quarterly earnings for the first quarter; will vest on the second Monday in
February following the grant; will be paid at vesting in shares of the Company’s
common stock only; will earn dividend equivalents that will cumulate and be paid
in cash at vesting; and will carry no voting or other rights associated with
actual stock. When vesting occurs, shares will be delivered reasonably promptly
thereafter but in no event later than March 14 following the vesting date. If a
director leaves the Board before vesting, the RSUs will be forfeited unless the
departure is due to death, disability, retirement, or change in control. The
number of director RSUs to be granted for any full-year grant will be determined
by dividing $45,000 by the fair market value of the Company’s common stock on
the grant date. Beginning in 2007, RSU grants will be phased in for each
director on a pro-rata basis as his or her outstanding restricted shares vest.
As a result of the phase-in, each director will have one of the following occur
each year: 800 restricted shares will vest; or, a full grant of RSUs will vest;
or, a combination of restricted shares (less than 800) and RSUs (less than 100%)
will vest. If a new non-employee director joins the Board other than at an
annual meeting, he or she would be granted RSUs pro-rated for the number of
quarters remaining until the next annual shareholder meeting, starting with that
quarter in which the new director is appointed. For example, a new non-employee
director appointed in October would receive two-fourths of the usual annual
number of RSUs, granted in October one full business day following the
registrant’s earnings release and vesting the following year in February.

          For purposes of non-employee director equity-based awards:
“disability” means total and permanent disability; “retirement” means any
termination, not caused by death or disability, after the attainment of age 65
or ten years of service as a director of the Company; and, “fair market value”
and “change in control” have the meanings given in the plan under which the
award was granted.

          The foregoing equity-based awards are to be made automatically without
further action by the Board. However, in a particular case or circumstance, the
Board may change or make specific exceptions to any equity award otherwise
called for above. Directors may receive such other awards under the Company’s
2003 Equity Compensation Plan, or any duly adopted successor plan, as may be
approved by the Board. Perquisites and other benefits for non-employee directors
are to be provided or paid as approved by the Board.

          Inside directors will receive no compensation for board or committee
membership, committee chairmanship or attendance.

Retirement


          Directors of FHNC or FTB shall be retired from the Board of Directors
in accordance with the applicable provisions of the Bylaws of FHNC or FTB as in
effect on the date hereof and as they may be amended from time to time.

EX-2


--------------------------------------------------------------------------------




II.      IMPLEMENTATION OF POLICY


          This policy shall be implemented by the Chairman of the Board in
cooperation with the Nominating and Corporate Governance Committee of the Board
of Directors of FHNC and FTB. The Chairman of the Board may adopt appropriate
interpretations and procedures to assist in implementation of this Policy.

III.     DELEGATION OF AUTHORITY


          The Chairman of the Board is delegated the authority to make
exceptions to any provision of this policy except the provisions dealing with
compensation and retirement. The Nominating and Corporate Governance Committee
is delegated the authority to make exceptions to any provision of this policy
except the provision dealing with retirement. Any exception to this policy shall
be reported to the Board at its next regularly scheduled meeting.

EX-3


--------------------------------------------------------------------------------